            Case 5:19-cv-00601-DAE Document 24 Filed 08/25/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Action Case No. 5:19-cv-00601-DAE
                                                 )
v.                                               )
                                                 )
[Redacted],                                      )
                                                 )
                                                 )
       Defendant.                                )
                                                 )

      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with

Defendant, [Redacted], (“Defendant”) through his counsel. Pursuant to the settlement agreement’s

terms, Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice. Defendant

was assigned the IP Address 24.206.100.47. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Defendant

has neither answered Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

       Dated: August 25, 2020

                                                     Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK
                                                     Texas Bar No. 24054444
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF



                                                 1
         Case 5:19-cv-00601-DAE Document 24 Filed 08/25/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that, on August 25, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                                   By: /s/ Paul S. Beik
                                                      PAUL S. BEIK




                                               2
